Citation Nr: 0628028	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar spondylosis 
and spinal stenosis with chronic back pain and if so, whether 
the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's spouse, and E. S.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the November 2005 rating decision adjudicated this 
matter on a de novo basis, the Board's review of the claims 
file reflects previous final denials as to the claim, most 
recently in September 1978.  Accordingly, the Board is 
required to consider whether new and material evidence has 
been submitted to reopen the claim pursuant to Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996), and the issue on appeal 
has been identified to comport with the correct procedural 
history in this matter.  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a back disorder was denied by September 1978 rating 
decision which was not timely appealed.

2.  The evidence submitted since the September 1978 rating 
decision pertinent to the claim for service connection for a 
back disorder was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  Lumbar spondylosis and spinal stenosis with chronic back 
pain is related to active service.


CONCLUSIONS OF LAW

1.  The September 1978 rating decision which denied a claim 
for service connection for a back disorder is final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 (1978).

2.  New and material evidence has been received since the 
September 1978 rating decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).

3.  Lumbar spondylosis and spinal stenosis with chronic back 
pain were incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this claim has been 
sufficiently developed pursuant to the guidelines of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), and that 
as a result of the Board's decision to reopen and grant the 
benefit sought, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  
Consequently, remand for additional notice and/or development 
of this matter under the VCAA would be an unnecessary use of 
Department of Veterans Affairs (VA) time and resources.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim

The record reflects that a September 1978 rating decision 
denied an application to reopen a claim for service 
connection for a back disorder, and that while the veteran 
submitted a notice of disagreement with this decision, 
following the issuance of a statement of the case in November 
1979, the veteran did not file a timely substantive appeal.  
Accordingly, the September 1978 rating decision became final 
when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for a back disorder may only be reopened if new 
and material evidence is submitted.  In this instance, since 
the September 1978 rating decision denied service connection 
for a back disorder on the basis that available records did 
not reflect that the veteran's back disorder was incurred in 
or aggravated by active service, the Board finds that new and 
material evidence would consist of medical evidence linking 
current back disability to service.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

The Board also finds its determination to be consistent with 
the current version of 38 C.F.R. § 3.156, since the new 
provision defines "material" as evidence of any 
unestablished fact necessary to substantiate the claim, and 
the existence of an October 2005 VA opinion linking current 
back disability to service would clearly constitute evidence 
of a fact necessary to substantiate the veteran's claim.  
This opinion provides a diagnosis of lumbar spondylosis and 
spinal stenosis with chronic low back pain and unequivocally 
links the veteran's present complaints to his low back injury 
while in the service.

Consequently, with respect to the veteran's claim for service 
connection for lumbar spondylosis and spinal stenosis with 
chronic back pain, the Board finds that the additional 
evidence was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for 
lumbar spondylosis and spinal stenosis with chronic back pain 
is reopened.


II.  Decision on the Merits of the Claim 

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2005).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service medical records do not reflect any relevant 
complaints or treatment.  

However, an August 1954 VA outpatient record dated 17 days 
after the veteran's discharge from service reflects the 
veteran's history of hurting his back going out the side of a 
ship in April 1952.  The diagnosis was back sprain.

VA examination in November 1954 revealed that the veteran 
reported receiving treatment for his back condition since 
service, and that he had difficulty with lifting.  The 
diagnosis included history of chronic low back strain 
(examination negative at this time).  

In a private medical report, dated in July 1978, Dr. O. noted 
that he first treated the veteran on August 9, 1954 (two days 
after service discharge) for a back injury.  Dr. O. noted 
that he was called to the veteran's home because the veteran 
could not get out of his bed due to severe pains in the low 
back.  The veteran gave an account at that time of having 
injured his back during a landing exercise at Vieques Island, 
Puerto Rico when he became entangled in a net in the process 
of exiting his ship and was caused to bang against the side 
of the ship.  The veteran stated that he was treated at a 
field station on shore and thereafter confined to bed for 
several days.  

Dr. O. recalled examining the veteran again on August 15, 
1954 for back complaints at which time he referred the 
veteran to the VA.  Dr. O. again examined the veteran's back 
in March 1955, at which time he found the veteran's back 
symptoms indicated some disarrangement or disc problem in the 
lumbar section.  Dr. O. examined the veteran in July 1956, at 
which time the veteran reported having seen a Dr. T. on 
several occasions during the year for his back and pain 
medication.  Dr. O. later examined the veteran in August 1966 
following the veteran's post-service back injury as a police 
officer in October 1960.  Dr. O. stated that he spoke with 
the surgeon who performed lumbar fusion surgery on the 
veteran in 1961, commenting that the surgeon noted that he 
found L4 to be ruptured and degenerative, and that it looked 
like it had been ruptured for quite some time.  Dr. O. 
believed that this information supported his original 
diagnosis and treatment for a disc problem when he first 
examined the veteran in August 1954.

In a private medical statement, dated in August 2004, Dr. S. 
noted that he had been treating the veteran since 1970 for a 
chronic lumbosacral condition with radiation of pain to both 
lower extremities, and that two surgical procedures had 
followed consisting of discectomy and fusion of L4 down to 
S1.

VA spine examination in October 2005 revealed that the 
veteran reported longstanding difficulties with his low back 
since leaving the service for which he had undergone three 
separate surgical procedures involving the lumbar spine.  The 
claims file was reviewed by the examiner in conjunction with 
the examination, including relevant post-service treatment 
records.  The examiner noted that the symptoms of the veteran 
involved continued pain of a constant nature in his lower 
back along with inability to stand unsupported for more than 
ten minutes.  The diagnosis was advanced lumbar spondylosis 
and spinal stenosis with intermittent moderate bilateral 
lumbar radiculopathy, status post multiple posterior lumbar 
spinal fusion procedures with autogenous iliac and autogenous 
tibial bone graft without instrumentation, and chronic low 
back pain syndrome.  On the basis of information and 
documentation provided to the examiner, it was the examiner's 
opinion that it was at least as likely as not that the 
veteran did sustain a low back injury while in the service 
that was causally related to his present complaints of 
chronic low back pain and loss of mobility.  

At the veteran's hearing before the Board in June 2006, the 
veteran and his friend and fellow service member, E. S., 
testified as to the circumstances surrounding the veteran's 
in-service back injury and the veteran's continuing 
complaints of back pain following the initial injury. 


Analysis

The Board has carefully reviewed the record in detail, and 
first notes that with the October 2005 VA spine examiner's 
diagnosis of lumbar spondylosis and spinal stenosis with 
chronic back pain there is clearly evidence of current 
disability, and although there are no service medical records 
that document complaints or treatment for any back complaints 
in service, the Board has reviewed the testimony of the 
veteran and his fellow service member, E. S., and finds that 
they constitute competent evidence demonstrating the 
incurrence of a back injury during service.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005).

In addition, the Board finds that the October 2005 VA opinion 
of Dr. M. has gone further and has actually linked the 
veteran's lumbar spondylosis and spinal stenosis with chronic 
back pain to the veteran's low back injury in service, based 
on the information and documentation that had been provided 
to the examiner.  The Board is also impressed by the fact 
that Dr. M. stated that he reviewed the claims file in 
conjunction with his examination of the veteran, and 
specifically acknowledged his consideration of evidence that 
is arguably against the claim such as the initial post-
service VA examination in November 1954, and the veteran's 
post-service back injury in 1960.  

The Board also notes that there is evidence of continuing 
symptoms after service as shown by the statements of the 
veteran and E. S., and the post-service medical report from 
Dr. O., and there is no medical opinion of record that 
contradicts Dr. M.'s medical opinion.

Accordingly, based on all of the foregoing, the Board will 
give the veteran the benefit of the doubt, and find that 
service connection is warranted for lumbar spondylosis and 
spinal stenosis with chronic back pain.  









ORDER

The claim for service connection for lumbar spondylosis and 
spinal stenosis with chronic back pain is granted.


____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


